Citation Nr: 0505997	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  03-25 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to an increased rating for tinnitus, currently 
rated 10 percent disabling, to include a separate rating for 
each ear.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from July 1967 to 
July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 decision of the Indianapolis, 
Indiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied an increased rating for tinnitus, 
including a separate rating for each ear.  


FINDINGS OF FACT

1.  Service connection is in effect for tinnitus, evaluated 
as 10 percent disabling.

2.  The 10 percent evaluation currently in effect represents 
the maximum schedular evaluation available for service-
connected tinnitus.

3.  There has been no claim, or demonstration, of an 
exceptional or unusual tinnitus disability picture, such as 
marked interference with employment or frequent periods of 
hospitalization, so as to render impractical the application 
of the regular schedular standards.


CONCLUSION OF LAW

A rating in excess of 10 percent for tinnitus, to include a 
separate 10 percent rating for each ear, is not warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.87, Diagnostic Code 6260 (as in effect prior to, and from, 
June 13, 2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
This new law eliminated the concept of a well-grounded claim, 
and redefined the obligations of VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000).  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the veteran of which information and evidence, if 
any, that he is to provide and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
VA will also request that the veteran provide any evidence in 
his possession that pertains to the claim.  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  VCAA, § 3(a), 114 Stat. 2096, 
2097-98 (2000).  See 38 U.S.C.A. § 5103A (West 2002).  

Under 38 U.S.C.A. § 5103(a), VA is not required to provide 
notice of the information and evidence necessary to 
substantiate a claim for separate disability ratings for each 
ear for bilateral service-connected tinnitus because there is 
no information or evidence that could substantiate the claim, 
as entitlement to separate ratings is barred by current 
Diagnostic Code 6260 and by the previous versions of 
Diagnostic Code 6260 as interpreted by a precedent opinion of 
the General Counsel that is binding on all Department 
officials and employees.  See VAOPGCPREC 2-2004.  No other 
basis for an increased rating has been set forth in this 
appeal.  

Factual background

The veteran was afforded an audiometric examination by VA in 
March 2000.  He related that he had served in combat in 
Vietnam during the Vietnam era.  Currently, he experienced 
tinnitus, which was bilateral and constant.  The examiner 
concluded that the veteran had tinnitus consistent with 
acoustic trauma during service.  
By rating action dated in April 2000, the RO, in pertinent 
part, granted service connection for tinnitus.  A 10 percent 
rating was assigned for this disability, effective November 
19, 1999.  

At a VA audiometric examination in November 2002, the veteran 
was again noted to have tinnitus that was bilateral and 
constant. 

In a statement dated in February 2003, the veteran's 
representative requested that the veteran be assigned a 
separate 10 percent rating for tinnitus in each ear.  

Analysis 

The veteran contends that he is entitled to a separate 10 
percent rating for tinnitus in each ear since it is bilateral 
in nature.  

Prior to 1999, the Schedule for Rating Disabilities, 
38 C.F.R. Part 4, authorized a 10 percent disability rating 
for persistent tinnitus that was the result of a head injury, 
concussion or acoustic trauma.  See 38 C.F.R. § 4.87a, 
Diagnostic Code 6260 (1998).  At that time, manifestations of 
tinnitus resulting from some other etiology could be rated in 
association with the underlying cause under the appropriate 
diagnostic code.  In 1999, the Rating Schedule was amended 
[64 Fed. Reg. 25,202, 25, 210 (1999)] to provide service 
connection for "recurrent tinnitus," regardless of its 
etiology.  38 C.F.R. § 4.87, Diagnostic Code 6260.  That 
amendment contained a note instructing raters that "a 
separate evaluation for tinnitus may be combined with an 
evaluation under Diagnostic Codes 6100, 6200, 6204, or other 
Diagnostic Codes, except when tinnitus supports an evaluation 
under one of those diagnostic codes."  38 C.F.R. § 4.87, 
Diagnostic Code 6260.  Notably, neither version contained any 
language suggesting that a separate rating could be awarded 
for tinnitus in each ear.  Nor did any other rating schedule 
provision in effect prior to or after 1999 suggest that such 
separate ratings could be awarded.  

In a recent notice of proposed rulemaking concerning the 
Rating Schedule provision governing tinnitus [67 Fed. Reg. 
59,033 (2002)], VA discussed the nature of tinnitus.  As that 
notice of proposed rulemaking made clear, the perception of 
noise is the disability identified in true tinnitus, and the 
source of the perceived noise is not in either or both ears.  
Simply put, the undifferentiated nature of the source of the 
noise that is tinnitus is the primary basis for VA's 
practice, as reflected in the notice of proposed rulemaking, 
of rating tinnitus as a single disease entity.
 
On May 14, 2003, the VA published a final rule.  That rule 
added a note to Diagnostic Code 6260 directing raters to 
"[a]ssign only a single evaluation for recurrent tinnitus, 
whether the sound is perceived in one ear, both ears, or in 
the head."  The intended effect of that action was to codify 
current standard VA practice by specifying that recurrent 
tinnitus was to be assigned only a single 10 percent rating, 
whether it was perceived in one ear, both ears, or somewhere 
in the head.  68 Fed. Reg. at 25,822.  Significantly, the 
note added to Diagnostic Code 6260 by the 1999 amendment 
reflected the rule, stated in 38 C.F.R. § 4.14 (2004), that 
disability resulting from tinnitus cannot be rated 
simultaneously under more than one diagnostic code.  

The veteran's representative argues that since the note to 
Diagnostic Code 6260 was added after the claim was received, 
the Board must apply the law in effect prior to June 2003, 
which did not expressly prohibit the assignment of separate 
ratings.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In Karnas, the United States Court of Appeals for Veterans 
Claims (Court) held that, where a law or regulation changes 
during the pendency of a claim or appeal, the Board must 
apply the version of the law that is more favorable to the 
claimant.  In Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir.2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) expressly overruled the Court's 
holding in Karnas to the extent that decision allowed the 
retroactive application of a statute or regulation, where the 
statute or regulation did not expressly provide for 
retroactive application.  

VA's Office of the General Counsel concluded that Diagnostic 
Code 6260 (currently codified at 38 C.F.R. § 4.87), as in 
effect prior to June 10, 1999 [the date of the revision of 
schedular criteria governing the evaluation of service-
connected ear disorders], and as amended as of that date, 
authorizes only a single 10 percent disability rating for 
tinnitus, regardless of whether that tinnitus is perceived as 
unilateral, bilateral, or in the head.  The General Counsel 
further concluded that separate ratings for tinnitus for each 
ear may not be assigned under Diagnostic Code 6260, or, for 
that matter, any other diagnostic code.  It was also 
indicated that the amendment did not involve a substantive 
change to the Diagnostic Code.  It merely restated in more 
explicit terms the rule reflected in prior VA regulations 
that only a single 10 percent rating for tinnitus is 
authorized regardless of whether tinnitus is perceived as 
unilateral, bilateral, or in the head.  VAOPGCPREC 2-2003.  
Precedential opinions of VA's General Counsel are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002); Splane v. 
West, 216 F.3d 1058 (Fed. Cir. 2000); 38 C.F.R. § 19.5 
(2004).  

The veteran also argues that the prior regulation was 
ambiguous in nature because it did not specify whether 
tinnitus must be present in both ears or either ear alone to 
warrant a 10 percent rating, and therefore, any 
interpretative doubt should be resolved in the veteran's 
favor.  Furthermore, the fact that VA's General Counsel 
needed to issue an opinion to clarify the matter reinforced 
the notion that the regulation was unclear.  Therefore, it 
would be appropriate to award the veteran a 10 percent rating 
for each ear.  However, as discussed above, the General 
Counsel opinion specifically found that the regulation in 
effect prior to June 13, 2003 did not allow for a 10 percent 
rating for each ear for tinnitus.  The Board is bound by this 
opinion.  

Finally, the veteran argues that, pursuant to the provisions 
of 38 C.F.R. § 4.25(b) (2004), he is entitled to separate 
10 percent ratings for tinnitus in each ear.  In pertinent 
part, that regulation states that, "except as otherwise 
provided in (the rating) schedule, disabilities arising from 
a single disease entity, e.g., arthritis, multiple sclerosis, 
cerebral vascular accident, etc., are to be rated separately, 
as are all other disabling conditions, if any."  To the 
veteran's mind, he suffers from bilateral "disability" 
arising from a single disease entity, for which he is 
entitled to separate compensable evaluations.  

The Board notes that in Wanner v Principi, 17 Vet. App. 4 
(2003), the Court directed that the Board must discuss the 
provisions of 38 C.F.R. § 4.25(b) in cases involving an 
increased rating for tinnitus.  The Court held that 
Diagnostic Code 6260 (1998) was invalid since it was 
inconsistent with 38 U.S.C.A. § 1110 (West 2002).  On appeal, 
the Federal Circuit reversed the Court's decision and 
concluded:

The Secretary's discretion over the 
[rating] schedule, including procedures 
followed and content selected, is 
insulated from judicial review with one 
recognized exception limited to 
constitutional challenges.  The review 
undertaken by [the Court] here amounts to 
a direct review of the content of the 
rating schedule and is indistinguishable 
from the review of 'what should be 
considered a disability' that [the Court] 
itself recognized as impermissible.  
Consequently, we conclude that it is 
outside of [the Court's] jurisdiction.  

Wanner v. Principi, No. 03-7169 (Fed. Cir. June 2, 
2004).

The General Counsel's opinion specifically prohibits the 
assignment of greater than a 10 percent rating for service-
connected tinnitus.  That opinion is binding on the Board.  
Significantly, it is currently "otherwise provided in the 
rating schedule" that only a single 10 percent evaluation 
for recurrent tinnitus is to be assigned, whether the sound 
is perceived in one ear, both ears, or in the head.  
38 C.F.R. Part 4, Code 6260, Note (2) (2004).  
 
In light of the aforementioned, the Board is of the opinion 
that an increased rating, which is to say, separate 
compensable ratings for tinnitus in each ear is not 
warranted.  Pursuant to applicable law and regulation, a 
greater than 10 percent schedular evaluation for service-
connected tinnitus is prohibited, whether the claim in 
question was filed prior to or after June 10, 1999, and 
whether the tinnitus in question is present in one ear, both 
ears, or somewhere in the head.  

In a case such as this, where the law, and not the facts, is 
dispositive, the claim should be denied due to a lack of 
legal entitlement under the law.  Accordingly, the claim for 
a rating in excess of 10 percent for service-connected 
tinnitus, to include separate compensable evaluations for 
each ear, is denied as a matter of law.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  


ORDER

An increased rating for tinnitus is denied.  



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


